     Case 3:18-cv-00925-JLS-MSB Document 121 Filed 02/24/20 PageID.4300 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10     AMERICAN CLAIMS MANAGEMENT,                        Case No.: 18-CV-925-JLS (MDD)
       INC.,
11
                                         Plaintiff,       ORDER (1) DEFERRING RULING
12                                                        ON DEFENDANT’S MOTION FOR
       v.                                                 JUDGMENT ON THE PLEADINGS;
13
                                                          AND (2) SETTING HEARING DATE
       ALLIED WORLD SURPLUS LINES
14
       INSURANCE COMPANY (f/k/a Darwin
15     Select Insurance Company),                         (ECF Nos. 62, 99)
16                                     Defendant.
17
18          Presently before the Court is Defendant’s Motion for Judgment on the Pleadings
19    (ECF No. 62). After the Parties completed briefing on that motion, Defendant filed a
20    Motion for Summary Judgment (ECF No. 99). While the motions raise the same legal
21    arguments, both Parties have attached material outside the pleadings to their summary
22    judgment briefs. The Court cannot consider matters outside the pleadings when deciding
23    a motion for judgment on the pleadings, see Qwest Commc’ns Corp. v. City of Berkeley,
24    208 F.R.D. 288, 291 (N.D. Cal. 2002) (“Generally, a court may consider only allegations
25    made in the complaint and the answer; extrinsic factual material may not be taken into
26    account.”), therefore, if the Court considers the attached material, adjudication of only the
27    Motion for Summary Judgment would be appropriate. Accordingly, the Court DEFERS
28    RULING ON Defendant’s Motion for Judgment on the Pleadings (ECF No. 62).

                                                      1
                                                                                 18-CV-925-JLS (MDD)
     Case 3:18-cv-00925-JLS-MSB Document 121 Filed 02/24/20 PageID.4301 Page 2 of 2


 1          The Court previously vacated the hearing on the Motion for Judgment on the
 2    Pleadings and took the matter under submission (ECF No. 81). The Court also vacated the
 3    hearing on the Motion for Summary Judgment (ECF No. 118) and notified the parties it
 4    would reschedule if necessary. The Court believes that a hearing on both matters together
 5    would be beneficial. Therefore, the Court SETS a hearing on the motions for May 21,
 6    2020 at 1:30 p.m.
 7          IT IS SO ORDERED.
 8    Dated: February 21, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                             18-CV-925-JLS (MDD)
